Citation Nr: 1420888	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08 33-004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) prior to August 17, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This appeal comes now before the Board of Veterans' Appeals  (Board) from a December 2013 Joint Motion for Partial Remand of the United States Court of Appeals for Veterans Claims (CAVC).  

This appeal originated from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That decision granted service connection for PTSD and assigned a 30 percent disability rating, effective May 4, 2006.  In a March 2011 rating decision, the RO granted a higher initial disability rating of 50 percent, effective May 4, 2006, the date of the grant of service connection.  In a May 2013 decision, the Board denied an initial disability in excess of 50 percent for the period prior to August 17, 2010 and granted a disability rating of 70 percent, effective August 17, 2010.  The Board also remanded the claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's decision to deny an initial rating in excess of 50 percent prior to August 17, 2010.

As noted, in its May 2013 decision, the Board remanded the TDIU claim for further development.  As will be discussed further, the Board finds that the RO did not comply with the remand instructions and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in June 2013 for his TDIU claim, the Board finds that the examination is inadequate.  Specifically, the examiner indicated that the Veteran was not service-connected for an acquired psychiatric condition.  Based on this finding, the examiner opined that the Veteran did not have any service-connected disability that would render him unemployable.  

As the Veteran is service-connected for PTSD, with a disability rating of 50 percent before August 17, 2010 and 70 percent thereafter, the June 2013 VA examination is inadequate.  On remand, another examination should be obtained.  The Board notes that the Veteran submitted a private evaluation that found that the Veteran is unemployable, however, the private examination did not indicate whether the Veteran would be able to maintain sedentary employment. 

The Board also notes that the TDIU claim is inextricably intertwined with the increased rating claim being remanded.  As the TDIU examination will provide insight into the Veteran's social and occupational function during the timeframe on appeal, the Board finds that the examination may provide insight on the severity of the Veteran's PTSD prior to August 17, 2010.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination regarding the Veteran's TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD and bilateral hearing loss), either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner should specifically address the February 2014 private evaluation that found that the Veteran is unemployable. 

2.  Then, re-adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



